Title: To Thomas Jefferson from Jones & Howell, 14 December 1805
From: Jones & Howell
To: Jefferson, Thomas


                  
                     Respected Friend
                     
                     Phila. 14th Decr. 1805
                  
                  By the Schooner Emily—Capt Lauderburn have Sent you
                  
                     
                        80 Bundles Nail Rods 2.0.0.0 at £50
                        $266.67
                     
                     
                        
                              
                              porterage
                        
                           1.33
                        
                     
                     
                        
                        $268 00
                     
                  
                  Bill of Lading sent to Gibson & Jefferson Richmond as ⅌ Your last orders
                  we are respectfully Yours
                  
                     Jones & Howell
                     
                  
               